HOLCOMB, J., dissents.
The defendants were, by information, charged with the crime of conducting and maintaining a place for the unlawful sale of intoxicating liquor. The trial resulted in a verdict of guilty as charged. Motion for a new trial being made and overruled, the defendants appeal.
The appellant Charles Bossio owned and conducted a soft drink parlor in the city of Spokane. T.A. Bossio was employed in the place. On or about the 31st day of July, 1922, officers went to the place, armed with a search warrant, for the purpose of looking for intoxicating liquor. The rear end of the storeroom in which the soft drink parlor is conducted is to the north. In the storeroom adjacent on the west a hardware business was conducted. At the rear of these two rooms there was what is referred to as an areaway or hallway which accommodated both. The door to the outside from this hallway was in the west end thereof. Above the door was a transom. Connected with this transom a ventilator had been put in in order to permit the passage of air into the hardware store. The officers making the search found in this ventilator two bottles of moonshine whiskey. There is evidence of other facts which need not here be detailed. There had been a prior trial of the action and two of the witnesses who had previously testified in behalf of the state in the present trial were called and did not testify to facts which they had given upon the prior occasion. When asked with reference thereto their general answers *Page 234 
were something like this: "I do not remember," "I cannot say."
The first assignment of error relates to the action of the trial court in setting the case for trial when it is claimed that it was pending on appeal from one of the other trials. In the former action a motion had been made for a directed verdict and it was understood between the parties, with the acquiescence of the court, that the motion would be heard and determined subsequent to the verdict of the jury being returned. The jury disagreed. The court, upon hearing the motion, declined to grant it, and the defendants gave notice of appeal therefrom. Under § 1716, Rem. Comp. Stat., this was not an appealable order, and therefore the court properly set and proceeded with another trial of the action. In the cases cited by the appellants in support of their position there had been a final judgment and an appeal, which is an entirely different situation from that here presented.
The second assignment of error relates to testimony with reference to a deputy sheriff having given a witness $2.50 prior to the search of the Bossio place. At the time this testimony was offered, the state believed that it could connect it up with that place. It was not subsequently connected up, but the testimony is not of sufficient importance to justify a reversal of the judgment for that reason. The question in all probability will not appear upon another trial.
The appellants' third assignment of error relates to the receiving in evidence, over objection, of the two bottles of moonshine whiskey which were found in the ventilator. As stated, this ventilator was connected with the transom over the outside door to the hallway of which the appellants and the proprietor of the hardware store had a common use. The owner of the building in which the two stores were located testified that, *Page 235 
when the premises were rented, each of the parties "had a joint use of the hallway in the rear." Under these facts the evidence was admissible.
Assignments of error four to eight relate to the testimony of the witnesses Robert Irwin and Guy McNeil. Each of these witnesses, when called by the state in the present trial, gave certain evidence favorable to the state, and then apparently had a lapse of memory and gave answers such as above indicated. One of the witnesses testified to no affirmative fact which was prejudicial to the state. The other may in one or two instances have done so. The deputy prosecutor expressly disclaimed being surprised at their testimony. Notwithstanding his lack of surprise, over the objection of the appellants, he was permitted to read in detail the testimony which each of them had given upon a former trial and asked them if they did not so testify. This was in effect getting before the jury the testimony which they had given on a former trial which was not in opposition to the testimony that they had given upon this trial, because here they simply, as stated, said that they did not remember or could not say. In the absence of surprise at an affirmative statement by a witness prejudicial to the interests of the party calling him, there exists no basis for his impeachment. State v. Simmons,52 Wash. 132, 100 P. 269; State v. Catsampas, 62 Wash. 70,112 P. 1116; Ferris v. Todd, 124 Wash. 643, 215 P. 54. In theCatsampas case, supra, it was held that, in a criminal prosecution where a witness for the state had testified that he did not know what the accused had said after the fight, it was prejudicial error for the state to attempt to impeach the witness by showing that he had made other statements to the prosecuting attorney, because it did not affect his credibility as to any affirmative statement made by him and only had *Page 236 
the effect of getting before the jury alleged previous declarations. It was there said:
"From the foregoing it will be seen that this is not a case where a party offering a witness is taken by surprise by reason of an affirmative statement by said witness prejudicial to its interest; but this was simply a negative statement on the part of the witness, which in itself was in no degree prejudicial. The only contention is that the witness did not state the case as strongly as the attorneys for the state desired, or as they claimed he had stated it to them. There was nothing detrimental to the state's interest in what he did say. The complaint is in regard to what he did not say."
In the Ferris case, supra, it was said:
"The court permitted the impeaching evidence under the rule that a party who has been surprised at the unfavorable testimony of a witness he has called on his own behalf may ask such witness whether he has not made contradictory statements at other times and places, and, if the witness denies it, show by other evidence that he has made such statements. The rule itself is well established. Burger v. Taxicab Motor Co., 66 Wash. 676,120 P. 519; Blystone v. Walla Walla Valley R. Co., 97 Wash. 46,165 P. 1049.
"But it is plain from the quotations we have made that this is not the question here presented. The witness did not testify unfavorably to the appellants; he merely failed to testify as favorably as the appellants anticipated he would testify. This did not authorize his impeachment by the appellants. Impeachment is for the purpose of showing that a witness is untrust-worthy and unreliable, and the right can be invoked only by a litigant against whom the testimony is injurious. To permit a party to show that, on other occasions, his witness has made statements more favorable to him than he made when a witness on the stand, would be to permit him to fill in the gaps in his proof by testimony that has not the sanction of any witness; in other words, it would be to permit a party to prove his case by hearsay testimony." *Page 237 
The authorities cited by the respondent cannot be said to sustain the ruling in permitting the testimony of the two witnesses given upon a prior trial to be read to them in the presence of the jury. In the case of State v. Kellogg, 91 Wash. 665,158 P. 344, there was surprise which does not exist in the present case. In addition to that, the case was heard En Banc
and the majority opinion only has the support of three judges, three others concurring in the result upon a special ground and two dissenting. In the case of Blystone v. Walla Walla Valley R.Co., 97 Wash. 46, 165 P. 1049, there was surprise and the witness had testified to material facts which were prejudicial to the party calling him. Without reviewing the authorities further, it may be said that they sustain the impeaching evidence only where a witness has testified to a material fact prejudicial to the party calling him and there is surprise. It was error for the trial court to permit the impeachment.
By assignment number twelve the appellants question the ruling of the trial court in refusing to give a requested instruction that the crime of liquor in possession was included in the charge of being a jointist. In State v. Greenwald, 116 Wash. 463,199 P. 730, it was in effect held that liquor in possession was not an included crime in such a case. Under the statutory definition, Rem. Comp. Stat., § 7328, a person who opens up, conducts or maintains a place for the unlawful sale of intoxicating liquor is a jointist, regardless of whether there be liquor in the place or whether sales have been made therefrom.
By assignment number 19 the instruction of the court with reference to the weight to be given to circumstantial evidence is questioned. In State v. Dukich, 131 Wash. 50, 228 P. 1019, heard En Banc, a like instruction was held to be bad, and this holding was *Page 238 
subsequently followed in the case of State v. Costello,133 Wash. 170, 233 P. 307.
There are many other assignments of error, all of which have been considered, but in none of them do we find substantial error. It does not seem that it is necessary to review them in detail.
For the reasons stated, the judgment will be reversed and the cause remanded for a new trial.
TOLMAN, C.J., MITCHELL, PARKER, ASKREN, MACKINTOSH, and FULLERTON, JJ., concur.